Citation Nr: 0002064	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  95-34 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been presented to 
warrant reopening a claim of entitlement to service 
connection for hepatitis B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service from August 1973 to July 1975.

This matter is comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO); the veteran's claim has since been 
transferred to the Reno, Nevada, RO.


FINDINGS OF FACT

1.  In a decision dated in April 1993, the RO denied 
reopening the veteran's previously denied claim of 
entitlement to service connection for hepatitis B.  The 
veteran did not appeal.

2.  The evidence submitted subsequent to the last final 
decision of record, dated in April 1993, does not bear 
directly and substantially upon the specific matter under 
consideration; is cumulative or redundant; and/or is not, by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1993 RO rating decision that denied reopening 
the claim of entitlement to service connection for hepatitis 
B is final.  38 U.S.C. § 4005(c) (1988) [38 U.S.C.A. 
§ 7105(c) (West 1991)]; 38 C.F.R. § 20.1103 (1993, 1999).

2.  No new and material evidence has been received to warrant 
reopening the claim.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Evidence Received Prior to the April 1993 RO Rating Decision

The veteran's abdomen and viscera were noted to be normal on 
the service entrance examination and he denied a history of 
stomach/liver trouble, hepatitis and jaundice.  The service 
medical records contain no reference to hepatitis by finding 
or history.  Service records include a note reflecting 
treatment with prescribed medication for high blood pressure 
by a civilian physician.  Service records also reflect the 
veteran's possession of marijuana, cocaine inhalation, and 
mixing of prescription medication and alcohol, and that he 
underwent a drug rehabilitation program.  A commander's 
report, recommending discharge from the military notes that 
the veteran required consistent medication for optimum 
performance.  The service separation examination showed that 
all body systems were normal and that the veteran denied a 
significant medical history.  On a medical history 
questionnaire he denied having or having had stomach/liver 
trouble, hepatitis and jaundice. 

The veteran filed a claim for compensation benefits at 
discharge from service, based on high blood pressure.

Medical records dated in November 1975 reflect the veteran's 
addiction to tranquilizers and Phenobarbital.  

A report from Sutter Community Hospitals, dated in March 
1976, includes notation of the veteran's history of 
hypertension and abuse of prescription drugs.  The veteran 
provided a history of hepatitis at 13 years of age, without 
complications.  No current diagnosis of hepatitis is shown in 
the report.  A report dated in October 1976 reflects 
treatment for hypertension and psychological problems and 
drug abuse.  A history of hepatitis at age 11 was noted.  
Liver/spleen studies showed slight splenomegaly.  

In connection with a private gastroenterology consultation in 
May 1978, the veteran provided a history of liver trouble 
since age thirteen.  The physician noted that the veteran's 
"historical recounting of this is somewhat sketchy, but 
apparently he has had numerous episodes, usually several per 
year, since having had viral hepatitis at age thirteen.  
These episodes consist of pain in the epigastrium and right 
upper quadrant, often associated with periods of weight loss 
amounting to as much as fifteen pounds over a three-week 
period, with anorexia and nausea but no vomiting."  The 
physician noted that the veteran had had some abnormal liver 
biochemistries, although acknowledging that the veteran's 
records had not arrived and had not been reviewed.  The 
veteran denied having been overtly jaundiced and also denied 
the use of parenteral drugs or significant amounts of 
alcohol.  The impression after examination was possible 
chronic active hepatitis.  A follow-up in June 1978 indicates 
that the veteran underwent elective liver biopsy.  The 
physician noted that the veteran had had elevation of his 
serum transaminases for several years, with a positive HB 
antibody.  The impression prior to biopsy was chronic active 
liver disease versus benign persistent hepatitis.  Biopsy was 
consistent with benign persistent hepatitis.  

VA treatment records dated in May 1979 indicate that the 
veteran had a diagnosis of hepatitis at age 13 and that he 
had started using heroine during service, and also 
barbiturates, opiates and tranquilizers.  The records also 
note a June 1978 liver biopsy that was interpreted as showing 
benign persistent hepatitis.  

In November 1979, the RO denied service connection for a 
liver disorder and notified the veteran of that decision; he 
did not appeal.  

In statements received in February 1980, the veteran argued 
that he had been treated for liver problems during service.




In a statement received in October 1980, the veteran argued 
that he developed hepatitis as a result of the medications 
prescribed during service.  The veteran listed medications to 
include Valium and Nembutal.  In support of claims for 
service connection, the veteran also submitted depositions 
from physicians, a social worker and a publisher taken in 
connection with a civil lawsuit brought by the veteran 
against a civilian doctor.  The depositions focus largely on 
the veteran's prescribed drug use and his abuse of drugs in 
connection with hypertension.  In one deposition, dated in 
October 1978, C.C., M.D., stated that the veteran had a liver 
condition that was "most apparent around late 1976 and early 
January 1977."  Transcript at 25.  C.C. stated that to his 
knowledge, the veteran had "no problems with hepatitis 
between the ages of 13 and when I saw him, when he was about 
21, and I really would not expect that his hepatitis he had 
at the age of 13 was the source of his chronic active 
hepatitis."  C.C. reported that although the veteran had a 
history of drug abuse and many medications could affect the 
liver, "I don't see that that is a significant factor...in 
this diagnosis."  C.C. also stated that the prescription of 
Bellergal and Valium, even to excess, could conceivably cause 
hepatitis, but that it was "also likely that if it did, with 
cessation of the medication the liver should return to 
normal."  C.C. stated that the return to normal was the case 
even if the veteran had had hepatitis at age 13.  Transcript 
at page 50-51.

An operative report dated in September 1981 and signed by 
D.P., M.D., reflects that a liver biopsy was indicative of 
hepatitis.  In a letter to the VA dated in January 1982, Dr. 
D.P. reported that he had treated the veteran since August 
1981, and that the veteran had been hospitalized several 
times for abdominal pain related to chronic liver disease and 
peptic ulcer disease.  Dr. D.P. stated that the veteran's 
"GI diagnoses do date to his military service, as documented 
by his therapy for these disorders while in the military."

In a letter dated in February 1983, Dr. D.P. reported 
treatment of the veteran since July 1981 and stated that the 
veteran was disabled from chronic pancreatitis and chronic 
active hepatitis.  Dr. D.P. stated that he had traced the 
veteran's records extensively and that his hepatitis "does 
date to his military service.  This can be confirmed by 
reviewing his military records."  

The veteran was privately hospitalized from February to March 
1983; the records are associated with the claims file, 
received in April 1983.  Diagnoses included chronic active 
hepatitis.  A history and physical report notes that the 
veteran had a long history of abdominal pain and that the 
veteran's history "dates to age 14 when he had infectious 
hepatitis.  The patient was noted to have an abnormal liver 
scan in 1980 with hepatomegaly and splenomegaly."  

In a statement dated in May 1983, Dr. D.P. reported that the 
veteran had very severe chronic liver disease.  The file 
contains private records of hospitalization from May to June 
1983.  The veteran was admitted with complaints of 
progressive weight loss, vomiting, chronic nausea, and 
intermittent abdominal pain.  Testing was consistent with the 
veteran's noted diagnosis of chronic hepatitis.  Final 
diagnoses included chronic active hepatitis documented by 
liver biopsy unresponsive to steroid therapy. 

The claims file contains records of private hospitalization 
from April to May 1984 for barbiturate addition.  The report 
of hospitalization and accompanying records note the 
veteran's chronic active hepatitis.

In May 1984 the veteran testified at a personal hearing in 
connection with other issues on appeal at that time.  In 
connection with the hearing the veteran argued that the 
medications he was placed on in service worsened his liver 
problem.  

The record contains a report of cardiology consultation dated 
in June 1984.  The examiner noted the veteran's in-service 
treatment with Nembutal and subsequent treatment with various 
medications.  The veteran reported fatigue, listlessness, 
weakness and weight loss over the past year.  The physician 
noted a past medical history as "[u]sual childhood 
diseases."  The physician diagnosed a history of 
hypertension and also noted that there was a "bizarre 
chronic illness characterized by weight loss and the use of 
narcotics for abdominal pain....I doubt that the patient 
suffers from malabsorption...."

In a July 1984 psychiatric evaluation for the VA, D.M., M.D. 
noted the veteran's "major problem which he may have had 
since a teenager" of chronic event of liver enzymes and 
liver disease.  Dr. D.M. also noted that the veteran had a 
history of substance abuse including cocaine, heroin and 
barbiturates.

In a statement dated in February 1989, the veteran argued 
that he was entitled to service connection for liver 
problems.

In a letter dated in April 1991, Dr. D.P. noted that the 
veteran has multiple disabilities including chronic hepatitis 
B.

The veteran appeared for a VA examination in May 1991, which, 
in part, revealed abnormal liver function tests.  During a 
psychiatric examination, the examiner reviewed he veteran's 
prior records, including private records from 1982.  The 
examiner stated that after service the veteran had a 
continuation of chronic liver disease that began prior to 
enlistment and that he had been treated for many years by 
D.P., M.D.  

In a statement dated in November 1992, Dr. D.P. reported that 
the veteran "required" hepatitis B at the age of 12, per 
the records of his attending physician Dr. R.S.  The original 
diagnosis was stated to be duck refuge botulism.  Dr. D.P. 
further advise that if additional information was required 
"regarding the onset of [the veteran's] illness, Dr. D.P. 
should be contacted.  

In a rating decision dated in April 1993, the RO denied 
reopening the veteran's claim of entitlement to service 
connection for hepatitis B and notified the veteran of that 
determination by letter dated in May 1993; he did not appeal.  






Evidence Received Subsequent to the April 1993 RO Rating 
Decision

Subsequent to April 1993, the veteran has periodically 
submitted receipts and documentation relevant to his out-of-
pocket medical expenses.  He has also generally submitted 
statements in which he states that his hepatitis was incurred 
in or aggravated by service.

In a statement received in February 1994, the veteran 
reported that he developed lesions on his body during service 
and that such worsened his hepatitis B to a chronically ill 
stage.  His representative argued that the veteran's 
hepatitis B was a consequent of the veteran's potential 
exposure to Agent Orange.

In a statement dated in November 1995, the veteran's 
representative indicated that the veteran was diagnosed with 
hepatitis type B at age 12, originally diagnosed as duck 
refuge botulism, per R.S., M.D.

In December 1995, the RO received a packet of medical records 
from the Sierra Internal Medicine Associates.  The veteran 
was hospitalized in October 1994 for psychiatric disability.  
Laboratory testing revealed high serum glutamic oxaloacetic 
transaminase and serum glutamic pyruvic transaminase levels.  
Prior medical care for hepatitis B was noted.  A report of 
psychiatric admission dated in February 1995 relates the 
veteran's use of cocaine after a period of satisfactory non-
usage.  The hospital report notes abnormal indirect bilirubin 
levels and high serum glutamic oxaloacetic transaminase and 
serum glutamic pyruvic transaminase levels.  Significant 
medical conditions present at termination of hospitalization 
included hepatitis B, described as chronic and active.  Other 
records reflect evaluation and/or treatment for psychiatric 
disability.  In a letter dated in November 1995, Dr. D.P. 
related that the veteran had "well documented chronic 
hepatitis B with recurrent pancreatitis, elevated liver 
function tests, and chronic abdominal pain.  He is completely 
and indefinitely disabled due to his medical problems.  I 
have extensively research his records and find that this 
disease process dates to the time of his military service.  
There has been no change in his condition over the last 
several years."

Also received are medical records dated from November 1994 to 
September 1995.  Those records reflect treatment in part for 
an acute psychotic break and show diagnoses of paranoid 
schizophrenia.  Notations include findings relevant to the 
veteran's diagnosed chronic hepatitis, without noting its 
etiology.  

Pertinent Criteria

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1132 
(West 1991), 38 C.F.R. § 3.304(b) (1999).  There are medical 
principles so universally recognized as to constitute clear 
and unmistakable proof, and when in accordance with these 
principles existence of a disability prior to service is 
established, no additional or confirmatory evidence is 
necessary.  Consequently, with notation or discovery during 
service of such residual conditions with no evidence of the 
pertinent antecedent active disease or injury during service 
the conclusion must be that they pre-existed service.  
Similarly, manifestation of lesions or symptoms of chronic 
disease from date of enlistment, or so close thereto that the 
disease could not have originated in so short a period will 
establish pre-service existence.  38 C.F.R. § 3.303(c).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1999).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 
1 Vet. App. 228, 232 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  This means the 
base line against which the Board is to measure any worsening 
of a disability is the veteran's disability as shown in all 
of his medical records, not on the happenstance of whether he 
was symptom-free when he enlisted.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 and has a 
disease listed at 38 C.F.R. § 3.309(e) (1999) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  38 C.F.R. §§ 
3.307(a)(6)(iii) (1999).  The following diseases shall be 
service connected if the veteran was exposed 
to an herbicide agent during active service, if the 
requirements of 38 C.F.R. §§ 3.307(a)(6) are met, even though 
there is no record of such disease during service, and 
provided further that the requirements of 38 C.F.R. § 
3.307(d) (1999) are satisfied: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue sarcoma.  
38 C.F.R. § 3.309(e) (1999).  The Secretary of VA has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).

Absent objective evidence of some disease or disability for 
which service connection might be granted on a presumptive 
basis, the veteran is not entitled to the in-service 
presumption of exposure to a herbicide agent.  See McCartt v. 
West, 12 Vet. App. 164 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994); see 38 C.F.R. § 3.303(d) 
(1998).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Finality and Materiality

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1999).



If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).  See Hickson v. 
West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") set out a three-step 
analysis in determining whether to reopen previously and 
finally denied claims in Elkins v. West, 12 Vet. App. 209 
(1999).  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

Analysis

First, the Board notes that the April 1993 rating decision is 
the last final decision of record on the matter of service 
connection for hepatitis.  The RO advised the veteran at that 
time that no new and material evidence had been presented to 
warrant reopening his claim of entitlement to service 
connection for hepatitis B.  As he did appeal within the 
legislated time, see 38 C.F.R. §§ 20.200, 20.302, the April 
1993 determination became final.  38 U.S.C. § 4005(c) (1988) 
[38 U.S.C.A. § 7105(c) (West 1991)]; 38 C.F.R. § 20.1103 
(1993, 1999).

Subsequent to that determination and as noted above, the 
veteran has periodically submitted receipts and documentation 
relevant to his out-of-pocket medical expenses for various 
diseases, and also submitted statements in which he 
reiterates his arguments that hepatitis was incurred in or 
aggravated by service.  The veteran's medical expense 
information is not pertinent to the matter on appeal as it 
does not speak to the etiology/origin of his hepatitis, the 
question at issue.  His own statements are merely repetitive, 
representing cumulative argument to the effect that he had 
hepatitis in his teens and that such was aggravated by drugs 
taken in service.  He has not contradicted the factual basis 
considered by the RO in April 1993, i.e., that he had 
hepatitis as a teen, nor has he submitted evidence refuting 
pre-service hepatitis.  Also received subsequent to April 
1993 was the November 1995 statement from the veteran's 
representative, reciting the veteran's illness at age 12, 
later diagnosed as hepatitis.  Such facts were already 
considered by the RO in its 1993 denial.  In sum, the above 
recountings are not new.  Godwin v. Derwinski, 1 Vet. App. 
419, 424 (1991).  If the evidence is found not to be "new," 
the analysis ends there; its materiality is not relevant.  
Smith v. West, 12 Vet. App. 312 (1999).

The Board recognizes that the veteran's statement, and that 
of his representative, received in February 1994 do contain a 
"new" argument in that the veteran reported that he 
developed lesions on his body during service and that such 
worsened his hepatitis B to a chronically ill stage, and his 
representative argued that the veteran's hepatitis B was a 
consequence of exposure to Agent Orange.  Hepatitis is not a 
disease presumptive to Agent Orange exposure.  See 38 C.F.R. 
§ 3.307, 3.309; McCartt, supra.  The veteran has not 
submitted any competent medical evidence relating hepatitis B 
to claimed Agent Orange exposure and the record does not 
reflect that the veteran possesses a recognized degree of 
medical knowledge that would render his own opinions on 
medical diagnoses or causation competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Court, in Moray v. 
Brown, 5 Vet. App. 211, 214 (1993), extended the principal of 
Grottveit v. Brown, 5 Vet. App. 91 (1993), to hold that if 
lay assertions of medical causation will not suffice 
initially to establish a plausible, well grounded claim, 
under 38 U.S.C.A. § 5107(a), it necessarily follows that such 
assertions cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  The veteran's assertions that 
Agent Orange caused or worsened his hepatitis B are therefore 
insufficient to reopen his claim.  

The Board next notes that subsequent to the April 1993 final 
decision, VA has received "new" records of private medical 
treatment.  Such records in large part relate to treatment 
for the veteran's psychiatric disability.  Although some 
include notations of hepatitis, the notations primarily are 
without reference to the etiology/origin of hepatitis and do 
not contain any relevant medical opinion.  Thus, they are not 
material to whether the veteran's hepatitis B is related to 
service by incurrence or aggravation.  


The Board recognizes that in a letter dated in November 1995, 
Dr. D.P. indicates that he researched the veteran's records 
and concluded that the veteran's hepatic disease process 
dates to the time of military service.  First, that 
statement, although newly written, is merely duplicative of 
statements by Dr. D.P. that were in the record at the time of 
the RO's April 1993 rating decision.  As noted in the factual 
background, above, and as considered by the RO in April 1993 
and previously, the service records are completely negative 
for any notation of hepatitis at entrance, during service or 
at discharge.  There is, in fact, no indication of hepatitis 
until well after service, and Dr. D.P. has not noted anything 
specific in the veteran's service records to support his 
conclusion.  Additionally, the November 1995 physician's 
statement is not demonstrated to be based upon review of 
additional records or other new and different information to 
render it more than a reiteration of an opinion previously 
considered and rejected by the RO.  See Molloy v. Brown, 
9 Vet. App. 513 (1996), clarifying Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).  See also Elkins v. Brown, 5 
Vet. App. 474 (1993) (if factual contentions have been 
considered previously, they cannot be accepted as new and 
material evidence simply because they now form the basis of a 
medical opinion).  As such, that opinion is not sufficient to 
reopen the veteran's claim.

A review of all the evidence received subsequent to April 
1993 does not contain competent evidence demonstrating that 
the veteran did not have hepatitis prior to service, that 
such was first shown in service, or that pre-existing 
hepatitis was aggravated by service.  As such, the additional 
evidence is not new and material, and a reopening of the 
veteran's claim is not warranted.  Accordingly, the veteran's 
claim is denied.  38 C.F.R. § 3.156(a).

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  As 
modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), that 
duty arises where the veteran has reported the existence of 
evidence which could serve to re-open a claim.  As no such 
evidence has been identified in the instant case, VA has no 
further duty to the veteran.


ORDER

No new and material evidence having been presented, the claim 
of entitlement to service connection for hepatitis B is not 
reopened and the appeal is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

